—In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an award of child support, the putative father appeals, by permission, from an order of the Family Court, Kings County (Weinstein, J.), dated May 4, 1999, which denied his objections to an order of the same court (Spegele, H.E.), dated January 27, 1999, which, upon granting the mother’s motion, in effect, to reargue his prior motion to dismiss the petition, which was grantéd by order dated June 18, 1998, denied the motion.
*519Ordered that the order is reversed, on the law, without costs or disbursements, the objections to the order of the Hearing Examiner dated January 27, 1999, are sustained, and the order dated January 27, 1999, is modified by deleting the provision thereof which, upon reargument, denied the appellant’s motion to dismiss the petition and substituting therefor a provision adhering to the determination in the order dated June 18, 1998.
The petitioner was barred by the doctrines of full faith and credit and res judicata from prosecuting the instant proceeding because on July 10, 1995, the Superior Court of Connecticut, Judicial District of Fairfield, dismissed a similar proceeding “with prejudice” (see, US Const, art IV, § 1; Underwriters Assur. Co. v North Carolina Ins. Guar. Assn., 455 US 691, 704; Nevada v Hall, 440 US 410, 421-422; Morrison v Budget Rent A Car Sys., 230 AD2d 253). Accordingly, the Family Court improperly denied the appellant’s motion to dismiss the petition. O’Brien, J. P., Joy, Luciano and Schmidt, JJ., concur.